Citation Nr: 1123309	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  07-27 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a right scapholunate (wrist) fracture.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 2002 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which, in pertinent part granted service connection for a right wrist disability and assigned a 10 percent evaluation effective from January 3, 2006, the day following separation from service.

In May 2010, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The AMC complied with the remand and obtained medical records from Dr. DKB.


FINDING OF FACT

The currently diagnosed right wrist disability is manifested by moderate limitation of motion in all planes; there is no ankylosis or the functional equivalent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for residuals of a right scapholunate (wrist) fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for the right wrist disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete service treatment records, VA treatment records, and relevant private records have been associated with the claims file.  Two VA examinations have been afforded the Veteran; all necessary findings are provided. Despite the passage of time since the most recent examination, no remand for updated findings is required.  The Veteran has not alleged a change in his condition, and has not stated that there are outstanding relevant treatment records.  His most recent assertion indicates he is not under treatment, as he does "not trust the VA anymore."

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Evidence

Service treatment records reveal that in September 2004, the Veteran began complaining of right hand pain after being caught between two carts.  X-rays showed abnormality in the wrist, though a sprain was diagnosed.  The Veteran continued to complain of wrist pain, and used a splint for limited relief.  In March 2005, he was referred to a private orthopedist for evaluation.  A ligamentous injury was diagnosed.  Ongoing treatment showed slow improvement in the pain and functional limitation of the right wrist.

The Veteran sought a surgical opinion from a private doctor in September 2005.  Dr. DKB noted the Veteran's complaints that pain "severely interfered with his work." Manipulation of the wrist produced pain.  X-rays were not informative, and based on finding of instability, diagnostic arthroscopy was recommended.

A VA contract examination was conducted in September 2005, while the Veteran was on active duty.  The Veteran reported that his wrist bothered him constantly.  He described pain, swelling, weakness, and stiffness, and stated that he missed three days of work a month due to the hand and wrist weakness.  He did not describe any usual impairment of the activities of daily living, though he reported sometimes having trouble dressing himself.  The Veteran was right handed, and was able to use the hand for things like combing his hair, writing, and eating.  He wore a brace.  On examination, the right wrist was tender.  There was no ankylosis.  Range of motion was to 45/70 degrees dorsiflexion, 45/80 degrees palmar flexion, 20/20 degrees radial deviation, and 20/45 ulnar deviation.  The limitations were due to pain.  Repetitive motion produced pain, fatigue, weakness, and lack of endurance.  The examiner could not estimate additional function limitation due to these factors without resorting to speculation. X-rays were negative; the examiner diagnosed a fracture of the scapholunate.

VA treatment records from 2008 and 2009 reveal that the Veteran sought treatment for complaints of right wrist pain, and an MRI showed mild degenerative changes.  He described his pain as intermittent.

A VA examination was conducted in October 2009.  The Veteran complained of shooting pain from his wrist radiating up the right arm.  He rated the pain 10/10.  It varied in frequency, but lasted less than 10 seconds.  Activity aggravated the pain.  He did not take medications.  He denied weakness, stiffness, deformity, or instability.  There was no giving way, locking, weakness, lack of endurance, swelling, or episodes of dislocation or subluxation.  The Veteran did not require hospitalization, and had not had surgery.  He was able to perform tasks as a student and attend to activities of daily living.  He also did house and yard work, and could drive.  There was no ankylosis of the joint.  No additional functional impairment due to pain, weakness, fatigue, weakness, incoordination, or lack of endurance was present with repetitive motion.  Range of motion was painless in 43/70 degrees dorsiflexion, 51/80 degrees palmar flexion, 11/20 degrees radial deviation, and 34/45 degrees ulnar deviation.  X-rays were normal.

III.  Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

The Veteran's right wrist disability is currently evaluated as 10 percent disabling under Code 5215, for limitation of motion.  This is the maximum schedular evaluation under that Code.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

Higher schedular evaluations for the wrist are available under Code 5214, which provides ratings for ankylosis of the wrist.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125.  38 C.F.R. § 4.71a.

The Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations for joints.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  

All examiners of record report that the Veteran retains a substantial degree of motion of the right wrist; measurements show movement to approximately half the normal range of motion or more in all planes.  This does not correspond to a finding of the functional equivalent of ankylosis, which is required for assignment of a higher schedular evaluation.  The measured ranges of motion in dorsiflexion and palmar flexion exceed those set forth in the criteria for favorable ankylosis, and no examiner identifies any evidence of additional functional impairment under DeLuca factors.  

Further, the Veteran has not described functional limitations of the right wrist which approximate the impact of any degree of ankylosis.  He remains able to perform chores and tasks as a student, and has no stated difficulty with activities of daily living.  His complaints of pain, which are not supported by doctors in describing objective manifestations of such, have not resulted in functional limitation warranting assignment of a higher schedular evaluation.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of functional impairment of the right wrist, but those manifestations are not present in this case, as was just discussed.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, particularly when the DeLuca factors are applied.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial evaluation in excess of 10 percent for residuals of a right scapholunate (wrist) fracture is not warranted.


ORDER

An initial evaluation in excess of 10 percent for residuals of a right scapholunate (wrist) fracture is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


